Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered July 30, 1996, convicting defendant, upon his plea of guilty, of murder in the second degree, attempted murder in the second degree and conspiracy in the second degree, and sentencing him to consecutive terms of 25 years to life, SVs to 25 years and SVs to 25 years, respectively, unanimously affirmed.
Defendant’s claim that he was denied effective, assistance of counsel when his attorney failed to join in his purported pro se motion to withdraw his plea cannot be reviewed on this appeal since it is based on facts dehors the record. The existing record does not establish the grounds of the motion, or even that there was such a motion pending before the court at the time of sentencing. Based on the record before us, we find that the defendant was provided with meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714).
Defendant was not entitled to a hearing on his conclusory, unsupported assertions with respect to the plea agreement.
We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Ellerin, Lerner, Buckley and Friedman, JJ.